DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments of 8/31/2021 regarding the patentability of the present claims have been fully considered and are found to be at least partially persuasive.  The Examiner notes the following sections of the remarks on page 10 as being particularly relevant to patentability:


    PNG
    media_image1.png
    470
    573
    media_image1.png
    Greyscale


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”

Amendment to the Title
The title is amended as follows:
-- POLARIZING PLATE FOR LIGHT EMITTING DISPLAY APPARATUS HAVING ADHESIVE LAYERS OF SPECIFIED MODULUS --

Allowable Subject Matter
Claims 1, 2, 4-10 and 12-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various polarizing plates for light emitting displays, including:

    PNG
    media_image2.png
    142
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    172
    572
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    55
    570
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising adhesive layers having simultaneous or co-existing modulus, i.e., modulus values which are both pre-cured modulus, or modulus values which are both post-cured modulus, such that:


    PNG
    media_image5.png
    115
    568
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    56
    565
    media_image6.png
    Greyscale


With respect to Claims 2, 4-10 and 12-18, these claims each depend from Claim 1, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872